Citation Nr: 0203864	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1966.

In an August 1999 rating action, the RO denied service 
connection for PTSD.  The veteran appealed the RO's decision.  
In a September 2000 hearing officer's decision, service 
connection for PTSD was granted with a 30 percent evaluation, 
effective from October 29, 1998.  The veteran appealed for a 
higher evaluation.   

The veteran provided testimony at a hearing before an RO 
hearing officer in August 2000.  A transcript of the hearing 
is of record.

The Board notes that the RO adjudicated the PTSD claim as one 
for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Board has recharacterized the 
issue on appeal as involving the propriety of the initial 
evaluation assigned.  


FINDINGS OF FACT

1.  Prior to July 26, 2001, the veteran's PTSD was manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  Since July 26, 2001, the veteran's psychiatric impairment 
has been characterized by additional symptoms of increased 
arousal, anxiety, flashbacks, visual mis-perceptions, social 
withdrawal and some occupational impairment; although a 
psychiatrist characterized the condition as "moderate," it 
is at least as likely as not that this symptomatology is 
reflective of considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  As the initial 30 percent evaluation assigned for PTSD 
was proper, the criteria for a higher evaluation, prior to 
July 26, 2001, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2001).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent schedular rating for 
PTSD are met as of July 26, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for PTSD 
dated in October 1998.  

On VA psychiatric examination in February 1999, the veteran 
appeared to have some trouble with memory and concentration.  
It was difficult for him to respond to a number of the 
questions pertaining to events that occurred during the 
course of his life, and he was not able to remember much of 
the details with any precision.  He appeared to be mildly 
depressed.  He stated that shortly after coming back from the 
war he had startle reactions to loud noises including when 
cars backfire.  He described himself as feeling invulnerable.  
He described being quite irritable and angry.  He often 
visualized confronting people physically when having any kind 
of problem.  He described poor concentration and some memory 
problems.  The examiner's impression was that the veteran did 
have some PTSD traits, but that he did not have the full 
disorder.  It was noted that the veteran has had a relatively 
successful adjustment both in terms of his occupational and 
social functioning.  He seemed somewhat incapacitated on an 
emotional level.  A global assessment of functioning score 
(GAF) of 65 was assigned.

In an August 1999 rating decision, the RO denied service 
connection for PTSD.  

VA outpatient treatment records dated from October 1999 to 
March 2000 reveal that the veteran gets depressed and that he 
has problems with concentration.  He was also noted to be 
quite anxious and hypervigilant.  In an October 1999 PTSD 
evaluation, the veteran stated that he was a loner and 
admitted to constant intrusive thoughts of his time in 
Vietnam.  He stated that he had fits of rage and that he felt 
nervous and anxious all the time.  He did not like being in 
crowds and admitted to some nightmares about his wartime 
experiences.  He admitted to constantly checking doors, 
counting money, and saving everything.  He had a startle 
response to loud noises, was hypervigilant, and had trouble 
concentrating.  The physician's impression was PTSD, however, 
it was noted that the severity of the veteran's condition was 
difficult to evaluate after one session

A letter dated in March 2000 was received from the veteran's 
VA clinical psychologist and therapist.  It was noted that 
the veteran had been seen in weekly psychotherapy since 
November 1999 for the treatment of PTSD.  It was stated that 
the veteran suffered from several PTSD symptoms including 
nightmares, intrusive thoughts, an exaggerated startle 
response, and sense of foreshortened future.  The veteran 
also had cognitive difficulties associated with PTSD such as 
poor concentration and memory and interpersonal difficulties 
that stem from his general mistrustfulness and irritability, 
and a tendency to isolate himself from others.  The veteran 
had developed a hypervigilant cognitive style.  It was noted 
that at times, he may be overly reactive to his environment 
and have difficulty with impulse control.  It was stated that 
the veteran was extraordinarily anxious and had developed 
several obsessive-compulsive symptoms since the war.  He 
experienced nightmares and intrusive thoughts.  It was 
emphasized that on the surface, the veteran seemed to be 
intact both personally and professionally, however, his PTSD 
symptoms have caused him moderate difficulties in functioning 
in both of these areas.  Occupationally, he has been able to 
maintain his current job since 1979, however, he was often 
irritable and had difficulty getting along with his 
supervisors and co-workers.  It was concluded that overall, 
the veterans' PTSD symptoms have led to moderate difficulties 
in his personal and professional functioning.

At an August 2000 hearing before an RO hearing officer, the 
veteran testified that he suffered from anxiety, obsessive-
compulsive behavior, nightmares, and flashbacks.  He stated 
that he had problems concentrating and that he suffered from 
memory loss.  He reported that he was receiving PTSD therapy 
on a weekly basis at the Vet Center.  

In a September 2000 hearing officer's decision, service 
connection for PTSD was granted with a 30 percent evaluation, 
effective from October 29, 1998.  The veteran appealed for a 
higher evaluation.

The veteran was afforded a VA psychiatric examination on July 
26, 2001.  He reported that he was frequently irritable, 
constantly lost his temper, and had a conflictual 
relationship with his wife.  He displayed some degree of 
paranoia.  He was highly avoident of social situations 
especially crowded or noisy situations where he experienced 
significant anxiety sometimes reaching panic proportions.  He 
stated that he had a strange relationship with his children.  
His psychiatric symptoms were chronic and of a serious 
intensity dating back to his service in Vietnam.  The veteran 
reported some difficulties with his supervisor and having 
missed approximately one week of work due to psychiatric 
symptoms over the past year.  He experienced recurrent and 
intrusive distressing recollections of multiple traumatic 
combat events including those in which he was wounded in 
action.  He also experienced recurrent distressing nightmares 
pertaining to the combat events.  He had to make persistent 
efforts to avoid thoughts, feelings, and conversations 
associated with the trauma.  He had an inability to recall 
important aspects of the traumatic stressor events, a 
markedly diminished participation in significant activities, 
feelings of detachment from others, a restricted range of 
affect, and sense of foreshortened future.  

The examiner noted that the veteran displayed multiple 
persistent symptoms of increased arousal.  These included 
difficulty staying asleep with resultant fatigue, 
irritability with associated outbursts of anger, some 
difficulties in concentration, hypervigilance and an 
exaggerated startle response.  He experienced chronic 
depression which fluctuated in severity and was characterized 
by dysphoric mood, apathy, anhedonia, diminished 
participation in usual activities, and recurrent thoughts of 
death.  There was also some degree of paranoid ideation and 
chronic anxiety.  There was no impairment of thought process 
or communication.  There were no psychotic symptoms although 
some paranoia was present.  He loses his temper inappropriate 
to the situation.  There was recurrent suicidal ideation 
although there was no current plan or intention to act upon 
this.  There was no current homicidal ideation.  He was 
oriented to person, place and time.  The veteran 
ritualistically walked the perimeter of his home at night.  
He compulsively counted his money to make sure he had the 
right quantity in his wallet and he saved things in his 
house.  The rate and flow of his speech was within normal 
limits.  There were no panic attacks.  He displayed chronic 
depression and anxiety with occasional anxiety attacks.  He 
had chronic sleep impairment.  The diagnosis was PTSD with a 
GAF score of 50.  The examiner noted that there was moderate 
to serious social impairment and some degree of occupational 
impairment.

VA outpatient treatment records dated from October 2000 to 
August 2001 reveal that the veteran received ongoing 
psychiatric treatment for complaints of increased anxiety, 
obsessive-compulsive behavior, and obsessional thoughts of an 
aggressive nature.

A letter dated in August 2001 was received from the veteran's 
VA psychiatrist.  It was noted that the veteran was under 
psychiatric care at the Veterans Healthcare Center at the 
Chapel Street Clinic.  The physician stated that the veteran 
experienced anxiety, irritability, hypervigilance, flashbacks 
and nightmares, and anticipated catastrophe.  The physician 
noted that the most troubling symptoms for the veteran at the 
present time were intrusive aggressive impulses and fantasies 
that he experienced on nearly a daily basis.  He reported 
having recurrent thoughts of verbal and physical 
confrontations with people on the street.  He denied any 
actual aggressive or violent behavior.  He was increasingly 
irritable and edgy, and has thoughts of "destroying" the 
person who treats him in a derogatory manner.  He has not 
acted on these thoughts/fantasies, and does not represent an 
acute danger to himself or others at the present time.  He 
complained of being easily frustrated and increasingly angry.  
He has had some physical altercations with his wife, and has 
exhibited lower frustration tolerance and exaggerated 
response to stresses, at least in the relationship.  He often 
presented in an anxious and obsessive manner, bringing 
written lists to session to read from.  He was notably 
anxious.  He complained that he was obsessive.  He was not 
psychotic although there was often a vagueness/superficiality 
to his associations.  He was not suicidal or homicidal.  The 
veteran was married, had two children, and worked as an 
engineer for the transit authority.  The physician's 
diagnosis was PTSD with a GAF score of 60.  

A letter dated in August 2001 was received from a 
readjustment counseling therapist at the Brooklyn Vet Center.  
It was noted that the veteran had been attending weekly 
individual psychotherapy sessions on a regular and consistent 
basis since August 2000.  It was noted that the veteran had 
recurrent and intrusive recollections of several traumatic 
Vietnam incidents.  The veteran reported reliving the war 
each day.  During his daily commute to work, he persistently 
visualized verbal and physical confrontations with his 
coworkers.  At other times, he had intense visualizations of 
such confrontations with his family members, acquaintances, 
and strangers who had crossed his path.  It was noted that 
the veteran experienced severe trauma while serving in 
Vietnam.  The therapist noted that the veteran's occupational 
functioning was moderately impaired and his social 
functioning was more seriously impaired.  He had no close 
friends.  His relationships with superiors at his place of 
employment was strained, and frequently confrontational or 
hostile.  He experiences panic attacks weekly and there was 
evidence of impaired judgment.  His affect is consistently 
constricted.  The therapist concluded that the veteran's 
impairments have not kept him from regular attendance at 
work, though they continue to impede his advancement.  


II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000).  It is therefore necessary to consider 
whether the VA has fulfilled its duty to assist the claimant 
in regard to the issue that is the subject of this appellate 
decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not explicitly consider 
the provisions of the Veterans Claims Assistance Act of 2000 
when it last considered the claim currently before the Board 
for appellate review, the VA's duties have been fulfilled in 
regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a March 2002 statement of the case, 
the veteran was informed of the criteria used to evaluate his 
claim and the criteria used to grant him a higher evaluation.  
The Board therefore believes that the VA complied with all 
notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, the veteran was afforded a VA 
psychiatric examination, and the veteran provided 
testimony at a hearing before an RO hearing officer.  There 
is no indication in the record of any outstanding development 
or action by the VA that would be of assistance in reaching a 
determination in regard to the claim which is the subject of 
this current appellate decision.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, Vet. App. at 126.  The RO has not expressly 
considered whether "staged rating" is warranted; however, 
in view of the Board's favorable disposition, below, the 
Board finds that the Board considering "staged rating" in 
the first instance does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  Hence, no 
remand is required.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is appropriate prior to July 26, 
2001, the preponderance of the evidence is against assignment 
of a higher rating.  The evidence of record showed that the 
veteran's symptomatology involved complaints of depression, 
nightmares, hypervigilance, and poor concentration.  However, 
the Board finds that these symptoms are reflective of no more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  On VA psychiatric 
examination of February 1999, the examiner noted that the 
veteran has had a relatively successful adjustment both in 
terms of occupational and social functioning.  Accordingly, 
the GAF score of 65 assigned by the examiner contemplates 
some impairment in several areas, such as work, school family 
relations, judgment, thinking, or mood as defined by the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Moreover, in a 
March 2000 letter, the veteran's VA psychologist (who had 
been seeing the veteran on a weekly basis since November 
1999), specifically noted that the veteran's PTSD symptoms 
have caused him moderate difficulties, both personally and 
professionally.  Thus, the medical evidence does not 
demonstrate entitlement to an evaluation in excess of 30 
percent for PTSD prior to July 26, 2001.

However, the Board finds that, as of July 26, 2001, the 
veteran's PTSD symptomatology more nearly approximates a 50 
percent rating.  A July 2001 VA psychiatric examination 
revealed that the veteran was experiencing increased PTSD 
symptomatology.  Such symptoms included increased arousal, 
chronic anxiety, flashbacks, impaired memory and difficulties 
in concentration, hypervigilance, and paranoid ideation.  The 
examiner noted that the veteran's PTSD was indicative of 
moderate to serious social impairment and some degree of 
social impairment.  He assigned a GAF score of 50 which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, contemplates serious symptoms.  Thus, it is at 
least as likely as not that this symptomatology is reflective 
of significant occupational and social impairment.  With 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that, as of July 26, 2001, the veteran's PTSD 
symptomatology meets the requirements for a 50 percent 
rating.  See 38 C.F.R. § 4.3.

The Board notes, however, that an evaluation in excess of 50 
is not warranted.  The evidence does not show occupational 
social impairment with deficiencies in most areas.  There are 
no clinical findings as to spatial disorientation, 
intermittent illogical, obscure, or irrelevant speech, or 
evidence of near-continuous panic or depression affecting the 
veteran's ability to function independently, appropriately, 
or effectively.  Furthermore, the evidence does not show that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people are severely impaired.  
The veteran has been working for the same employer since 1979 
and is currently married.  Thus, the findings do not support 
assignment of at least the next higher, 70 percent rating, as 
occupational and social impairment with deficiencies in most 
areas has not been shown.  It also follows that the criteria 
for a 100 percent evaluation have not been met. 



ORDER

An initial rating for PTSD in excess of 30 percent, prior to 
July 26, 2001, is denied.

A 50 percent schedular rating for PTSD, from July 26, 2001, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

